
	

114 HR 1538 IH: Compassionate Access, Research Expansion, and Respect States Act of 2015
U.S. House of Representatives
2015-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1538
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2015
			Mr. Cohen (for himself and Mr. Young of Alaska) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on the Judiciary, Financial Services, and Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To extend the principle of federalism to State drug policy, provide access to medical marijuana,
			 and enable research into the medicinal properties of marijuana.
	
	
 1.Short titleThis Act may be cited as the Compassionate Access, Research Expansion, and Respect States Act of 2015 or the CARERS Act of 2015. 2.Federalism in drug policySection 708 of the Controlled Substances Act (21 U.S.C. 903) is amended—
 (1)by striking No provision and inserting the following:  (a)In generalExcept as provided in subsection (b), no provision; and
 (2)by adding at the end the following:  (b)Compliance with State lawNotwithstanding any other provision of law, the provisions of this title relating to marihuana shall not apply to any person acting in compliance with State law relating to the production, possession, distribution, dispensation, administration, laboratory testing, or delivery of medical marihuana..
			3.Rescheduling of marihuana
 (a)Removal from Schedule ISchedule I, as set forth in section 202(c) of the Controlled Substances Act (21 U.S.C. 812(c)), is amended in subsection (c)—
 (1)by striking paragraphs (10) and (17); (2)by redesignating paragraphs (11) through (16) as paragraphs (10) through (15), respectively; and
 (3)by redesignating paragraphs (18) through (28) as paragraphs (16) through (26), respectively. (b)Listing in Schedule IISchedule II, as set forth in section 202(c) of the Controlled Substances Act (21 U.S.C. 812(c)), is amended by adding at the end the following:
				
 (d)Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation, which contains any quantity of marihuana, including its salts, isomers, and salts of isomers..
 4.Exclusion of cannabidiol from definition of marihuanaSection 102 of the Controlled Substances Act (21 U.S.C. 802) is amended— (1)in paragraph (16)—
 (A)by striking or cake, or the sterilized and inserting cake, the sterilized; and (B)by adding , or cannabidiol before the period at the end; and
 (2)by adding at the end the following:  (57)The term cannabidiol means the substance cannabidiol, as derived from marihuana or the synthetic formulation, that contains not greater than 0.3 percent delta-9-tetrahydrocannabinol on a dry weight basis..
 5.Cannabidiol determination by StatesSection 201 of the Controlled Substances Act (21 U.S.C. 811) is amended by adding at the end the following:
			
 (j)Cannabidiol determinationIf a person grows or processes marihuana for purposes of making cannabidiol in accordance with State law, the marihuana shall be deemed to meet the concentration limitation under section 102(57), unless the Attorney General determines that the State law is not reasonably calculated to comply with section 102(57)..
		6.Banking
 (a)DefinitionsIn this section— (1)the term depository institution means—
 (A)a depository institution as defined in section 3(c) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c));
 (B)a Federal credit union as defined in section 101 of the Federal Credit Union Act (12 U.S.C. 1752); or
 (C)a State credit union as defined in section 101 of the Federal Credit Union Act (12 U.S.C. 1752); (2)the term Federal banking regulator means each of the Board of Governors of the Federal Reserve System, the Bureau of Consumer Financial Protection, the Federal Deposit Insurance Corporation, the Office of the Comptroller of the Currency, the National Credit Union Administration, or any Federal agency or department that regulates banking or financial services, as determined by the Secretary of the Treasury;
 (3)the term financial service means a financial product or service as defined in section 1002 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5481);
 (4)the term manufacturer means a person who manufactures, compounds, converts, processes, prepares, or packages marijuana or marijuana products;
 (5)the term marijuana-related legitimate business means a manufacturer, producer, or any person that— (A)participates in any business or organized activity that involves handling marijuana or marijuana products, including selling, transporting, displaying, dispensing, or distributing marijuana or marijuana products; and
 (B)engages in such activity pursuant to a law established by a State or a unite of local government; (6)the term marijuana has the meaning given the term marihuana in section 102 of the Controlled Substances Act (21 U.S.C. 802), as amended by this Act;
 (7)the term marijuana product means any article that contains marijuana, including an article that is a concentrate, an edible, a tincture, a marijuana-infused product, or a topical;
 (8)the term producer means a person who plants, cultivates, harvests, or in any way facilitates the natural growth of marijuana; and
 (9)the term State means each of the several States, the District of Columbia, Puerto Rico, and any territory or possession of the United States.
 (b)Safe harbor for depository institutionsA Federal banking regulator may not— (1)terminate or limit the deposit insurance of a depository institution under the Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.) or the Federal Credit Union Act (12 U.S.C. 1751 et seq.) solely because the depository institution provides or has provided financial services to a marijuana-related legitimate business;
 (2)prohibit, penalize, or otherwise discourage a depository institution from providing financial services to a marijuana-related legitimate business;
 (3)recommend, incentivize, or encourage a depository institution not to offer financial services to an individual, or to downgrade or cancel the financial services offered to an individual solely because—
 (A)the individual is a manufacturer or producer of marijuana; (B)the individual is the owner or operator of a marijuana-related legitimate business;
 (C)the individual later becomes an owner or operator of a marijuana-related legitimate business; or (D)the depository institution was not aware that the individual is the owner or operator of a marijuana-related legitimate business; or
 (4)take any adverse or corrective supervisory action on a loan to an owner or operator of— (A)a marijuana-related legitimate business solely because the owner or operator is a marijuana-related business; or
 (B)real estate or equipment that is leased to a marijuana-related legitimate business solely because the owner or operator of the real estate or equipment leased the real estate or equipment to a marijuana-related business.
					(c)Protections under Federal law
 (1)Investigation and prosecutionA depository institution that provides financial services to a marijuana-related legitimate business, or the officers, directors, and employees of that business, shall be immune from Federal criminal prosecution or investigation for providing those services.
 (2)Federal criminal lawA depository institution that provides financial services to a marijuana-related legitimate business shall not be subject to a criminal penalty under any Federal law solely for providing those services or for further investing any income derived from such services.
 (3)ForfeitureA depository institution that has a legal interest in the collateral for a loan made to an owner or operator of a marijuana-related legitimate business, or to an owner or operator of real estate or equipment that is leased to a marijuana-related legitimate business, shall not be subject to criminal, civil, or administrative forfeiture of that legal interest pursuant to any Federal law for providing such loan.
 (d)Exemption from filing suspicious activity reportsSection 5318(g) of title 31, United States Code, is amended by adding at the end the following:  (5)Requirements for marijuana-related legitimate businessesIf a financial institution or any director, officer, employee, or agent of a financial institution reports a suspicious transaction pursuant to this subsection, and the reason for the report relates to a marijuana-related business, the Secretary shall require that such report complies with the requirements of the guidance issued by the Financial Crimes Enforcement Network titled BSA Expectations Regarding Marijuana-Related Businesses (FIN–2014–G001; published on February 14, 2014)..
 (e)Rule of constructionNothing in this section requires a depository institution to provide financial services to a marijuana-related legitimate business.
			7.Research
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary for Health and Human Services shall terminate the Public Health Service interdisciplinary review process described in the guidance entitled Guidance on Procedures for the Provision of Marijuana for Medical Research (issued on May 21, 1999).
 (b)Licenses for marijuana researchNot later than 1 year after the date of enactment of this Act, the Attorney General, acting through the Drug Enforcement Administration, shall issue not less than 3 licenses under section 303 of the Controlled Substances Act (21 U.S.C. 823) to manufacture marijuana and marijuana-derivatives for research approved by the Food and Drug Administration.
			8.Provision by Department of Veterans Affairs health care providers of recommendations and opinions
 regarding veteran participation in State marijuana programsNotwithstanding any other provision of law, the Secretary of Veterans Affairs shall authorize physicians and other health care providers employed by the Department of Veterans Affairs to—
 (1)provide recommendations and opinions to veterans who are residents of States with State marijuana programs regarding the participation of veterans in such State marijuana programs; and
 (2)complete forms reflecting such recommendations and opinions.  